


Exhibit 10.13














Amended and Restated
Mead Johnson & Company, LLC
Senior Executive Severance Plan
and
Summary Plan Description

























Amended and Restated Senior Executive Severance Plan & SPD - Effective January
1, 2011                 Mead Johnson & Company, LLC





--------------------------------------------------------------------------------




Contents
________________________________________________________________________________
Introduction and Highlights            1
Eligibility to Participate                2
Eligibility for Severance Benefits            3
Severance Payments and Benefits            5
Amendment and Plan Termination            9
Additional Plan Information            10
Code Section 409A                12
Administrative Information About Your Plan        14
Your Rights and Privileges Under ERISA        16
Other Administrative Facts            17
Glossary                        18


 















































































Amended and Restated Senior Executive Severance Plan & SPD - Effective January
1, 2011                 Mead Johnson & Company, LLC





--------------------------------------------------------------------------------




Introduction and Highlights
________________________________________________________________________________________________________


Mead Johnson & Company, LLC (the "Company") adopted the Mead Johnson & Company,
LLC Senior Executive Severance Plan (the "Plan") effective as of December 23,
2009 for eligible executive level employees of the Company and its participating
subsidiaries and affiliates ("Participating Employers"). The purpose of the Plan
is to provide equitable treatment for terminated eligible employees in concert
with the Company's values and culture, provide financial support for such
employees seeking new employment, and recognize such employees' contributions to
the Company. The Company further believes that the Plan will aid the Company in
attracting and retaining highly qualified executive level employees who are
essential to its success.


The Plan has been amended and restated, to reflect certain changes in the bonus
provisions and to make other technical and conforming changes. This document
sets out the Plan's provisions as of January 1, 2011, which is the effective
date of the amendment and restatement of the Plan. This document serves as the
Plan's official document and summary plan description. It replaces and
supersedes any plan document, summary, or description you may have previously
received regarding the Company's severance benefits as they apply to you. The
Glossary at the end of this document defines the capitalized terms used in the
Plan or tells you where in this document to find a term's meaning. When you
encounter a capitalized term, turn to the Glossary to find its meaning.
You are eligible to receive Severance Pay and other benefits under the Plan if
(i) you meet the applicable eligibility criteria, (ii) your employment
terminates under circumstances which entitle you to benefits, (iii) you timely
sign and return an Executive Separation Agreement & General Release, and (iv)
the Executive Separation Agreement & General Release has become effective, all
as described below. The “Release Requirements” will be considered satisfied as
of a specified date if the requirements set forth in paragraphs (iii) and (iv)
are met as of such date.
Severance Pay is based on your position and is equal to a multiple of your base
salary. You will also be entitled to payment of a pro-rated portion of your
Bonus. As set forth below, certain benefits coverage may continue to be
available for a specified time period after your Termination Date. You will also
be entitled to Basic Severance Pay equal to four weeks of your base salary
without regard to whether you satisfy the Release Requirements.
























































1

Amended and Restated Senior Executive Severance Plan & SPD - Effective January
1, 2011                 Mead Johnson & Company, LLC





--------------------------------------------------------------------------------




Eligibility to Participate
________________________________________________________________________________________________________
You are eligible to participate in the Plan only if you are an active, full-time
or part-time executive level employee of the Company or a Participating Employer
with a salary grade of 18 or above and if you are either employed in the U.S. or
a U.S. expatriate at a Company or Participating Employer location abroad.
Who Is Not Eligible to Participate
Notwithstanding any other Plan provision, you are not eligible to participate in
the Plan and will be excluded from coverage under the Plan if you are:
(A)
an employee who is a party to an individual arrangement or a written employment
agreement providing severance payments other than pursuant to the Plan;

(B)
employed at a salary grade that is not eligible to participate in the Plan; or

(C)
covered by a local practice outside the U.S. that provides for severance
payments and/or benefits in connection with a voluntary or involuntary
termination of employment that are greater than the severance payments and/or
benefits set forth in the Plan.

You will not be entitled to Severance Pay or other benefits under the Plan
(including Basic Severance Pay) if you are entitled to severance pay or benefits
under the Executive Change in Control Severance Plan.






































2

Amended and Restated Senior Executive Severance Plan & SPD - Effective January
1, 2011                 Mead Johnson & Company, LLC





--------------------------------------------------------------------------------




Eligibility for Severance Benefits
________________________________________________________________________________________________________
Right To Severance Payments And Benefits
You will be eligible to receive severance payments and benefits from the Company
as set forth in the Severance Payments and Benefits Section of this Plan if your
Termination Date occurs for any one or more of the following reasons:
(A)
Your employment is terminated involuntarily by the Company or a Participating
Employer, other than for Cause; or

(B)
You voluntarily terminate your employment for Good Reason.

To qualify for severance payments and benefits under the Plan upon voluntary
termination for Good Reason, you must notify the Company in writing of
termination for Good Reason, specifying the event constituting Good Reason,
within 10 business days after the occurrence of the event that you believe
constitutes Good Reason. Failure for any reason to give written notice of
termination of employment for Good Reason in accordance with the foregoing will
be deemed a waiver of the right to voluntarily terminate your employment for
that Good Reason event. The Company will have a period of 30 days after receipt
of your notice in which to cure the Good Reason. If the Good Reason is cured
within this period, you will not be entitled to severance payments and benefits
under the Plan. If the Company waives its right to cure or does not, within the
30 day period, cure the Good Reason, you will be entitled to severance payments
and benefits under the Plan subject to the terms and conditions hereof, and your
actual Termination Date will be determined in the sole discretion of the
Company, but in no event will it be later than 30 calendar days from the date
the Company waives its right to cure or the end of the 30-day period in which to
cure the Good Reason, whichever is earlier.
Ineligibility for Severance Benefits
Notwithstanding any other provision of the Plan, you will not be eligible for
severance payments and benefits under the Plan if your Termination Date occurs
by reason of any of the following:
•
Voluntary termination or voluntary retirement other than for Good Reason;

•
Mandatory retirement from employment in accordance with Company policy or
statutory requirements;

•
Disability (as defined in the Company's Long-Term Disability Plan);

•
For Cause; or

•
Refusal to accept a transfer to a position with the Company or a Participating
Employer, as applicable, for which you are qualified, as determined by the
Company, by reason of your knowledge, training, and experience, provided that
the transfer would not constitute Good Reason for a voluntary termination.

Cause
"Cause" means the following:
(A)
Failure or refusal by you to substantially perform your duties with the Company
or a Participating Employer (except where the failure results from incapacity
due to Disability); or

(B)
Severe misconduct or activity deemed detrimental to the interests of the Company
or a Participating Employer. This may include, but is not limited to, the
following: acts involving dishonesty, violation of the Company's or a
Participating Employer's written policies (such as those related to alcohol or
drugs, etc.), violation of safety rules, disorderly conduct, discrimination
and/or discriminatory harassment, unauthorized disclosure of the Company's or a
Participating Employer's confidential information, or the entry of a plea of
nolo contendere to, or the conviction of, a crime.

"Cause" will be interpreted by the Compensation Committee (or its designee) in
its sole discretion and such interpretation will be conclusive and binding on
all parties.






3

Amended and Restated Senior Executive Severance Plan & SPD - Effective January
1, 2011                 Mead Johnson & Company, LLC





--------------------------------------------------------------------------------




Good Reason
"Good Reason" means the occurrence of any one or more of the following events
which occur without your express written consent:
(A)
A material reduction in your base salary;

(B)
A reduction in your grade level (e.g., the Company changes your job level from a
18 to a 17), resulting in a material diminution of your authority, duties, or
responsibilities;

(C)
A change in the principal location of your job or office, such that you will be
based at a location that is 50 miles or more further (determined in accordance
with the Company's relocation policy) from your principal job or office location
immediately prior to the proposed change in your job or office.

















































4

Amended and Restated Senior Executive Severance Plan & SPD - Effective January
1, 2011                 Mead Johnson & Company, LLC





--------------------------------------------------------------------------------




Severance Payments and Benefits
________________________________________________________________________________________________________
Under the Plan, you are eligible to receive Basic Severance Pay, Severance Pay
and benefits as set forth below, provided you meet the eligibility criteria for
severance payments and benefits described in the previous Section and this
Section.
Cash Severance Payments
________________________________________________________________________________________________________
Basic Severance Pay
If you are eligible for severance benefits, as defined by the Plan, you will be
entitled to Basic Severance Pay, subject to the terms and conditions of the
Plan, equal to four weeks of your Base Salary. Basic Severance Pay is not
subject to the Release Requirements and will be made at regular payroll
intervals according to your pay schedule prior to your Termination Date.
Severance Pay
If you are eligible for severance benefits, as defined by the Plan, you will be
entitled to Severance Pay, subject to the terms and conditions of the Plan. Your
Severance Pay will consist of (A) a pro-rata portion of your Bonus (the “Bonus
Portion”), plus (B) cash severance payments (the “Cash Portion”) determined in
accordance with the following schedule:
Tier
Amount of Cash Portion of Severance Pay
Tier 1 (Chief Executive Officer)
Two times Base Salary
Tier 2 (Chief Financial Officer and Region Presidents)
One and one-half times Base Salary
Tier 3 (Senior Executives in Grade 18 and above not in Tier 1 or Tier 2)
One to one and one-half times Base Salary*

*
Determination of whether the amount is one or one and one-half times Base Salary
shall be made by the Compensation Committee (or its designee).

Any Severance Pay to which you are entitled is in addition to, and not in lieu
of, any Basic Severance Pay to which you may be entitled under the Plan.
Payment of the Bonus Portion of your Severance Pay will be made in a lump sum at
the time that annual incentive bonuses are paid to similarly-situated employees
of the Company or Participating Employers who have not terminated employment,
including, if applicable, after any required actions, including certification of
applicable performance targets, are taken by the Compensation Committee;
provided that the Release Requirements are satisfied as of the Payment Start
Date (or, if earlier, the date on which annual incentive bonuses are otherwise
paid to similarly-situated employees of the Company or Participating Employers
who have not terminated employment).
Payments of the Cash Portion of your Severance Pay will begin as of the date
that is 60 days after your Termination Date (the “Payment Start Date”) provided
that the Release Requirements are satisfied as of such date. Thereafter, payment
of the Cash Portion of your Severance Pay will be made in substantially equal
installments over the Severance Pay Period at regular payroll intervals
according to your pay schedule prior to your Termination Date (unless otherwise
required under Code Section 409A); provided, however, that if you are entitled
to the Cash Portion of your Severance Pay and you obtain new employment after
your Termination Date, all remaining payments of the Cash Portion of your
Severance Pay, if any, will be paid to you in a lump sum
















5

Amended and Restated Senior Executive Severance Plan & SPD - Effective January
1, 2011                 Mead Johnson & Company, LLC





--------------------------------------------------------------------------------




payment to the extent that such remaining payments are not subject to Code
Section 409A. You are required to notify the Company within 10 days after you
obtain other employment after your Termination Date. Your “Severance Pay Period”
shall mean the period of time included in the severance multiplier (i.e., 2
years for Tier 1, 18 months for Tier 2 and one year for Tier 3). If the Release
Requirements are not satisfied as of the Payment Start Date, you will not
receive any Severance Pay (or other benefits) under the Plan (other than Basic
Severance Pay if you are entitled to such payments).


Notwithstanding the foregoing, if a payment of Basic Severance Pay or Severance
Pay is a direct payment or a substitute or replacement for a right to payment
that constitutes nonqualified deferred compensation within the meaning of Code
Section 409A, including, to the extent applicable, amounts payable under another
plan or agreement between the employee and the Company (the “Protected Amount”)
and if the Protected Amount is payable upon termination of employment, then the
Basic Severance Pay and Severance Pay shall be paid at the same time and in the
same form as the Protected Amount.
No Duplication of Benefits/No Substitution
Nothing in the Plan, a change in control plan or agreement, an offer letter or
letter agreement from the Company or a Participating Employer, a prevailing
practice of the Company or a Participating Employer, or any oral statement made
by or on behalf of the Company or a Participating Employer will entitle you to
receive duplicate benefits in connection with a voluntary or involuntary
termination of employment. For example, you are not eligible for payments and
benefits under both this Plan and a change in control letter agreement between
you and the Company. The Company's (or any Participating Employer's) obligation
of the Company to make payments under the Plan will be expressly conditioned
upon you not receiving duplicate payments. In addition, if you are entitled to
Severance Pay under the Plan, you will not receive payment of your Bonus for the
year in which your Termination Date occurs (other than the Bonus Portion of your
Severance Pay).
To the extent that any amounts would otherwise be payable (or benefits would
otherwise be provided) to an employee under another plan of the Company or a
Participating Employer (or their affiliates) or an agreement with an employee
and the Company or a Participating Employer (or their affiliates), including a
change in control plan or agreement, an offer letter or letter agreement, or to
the extent that an employee who is eligible for benefits under the Plan moves
between Tiers, and to the extent that such other payments or benefits or the
severance payments and benefits provided under this Plan are subject to Code
Section 409A, the Plan shall be administered to ensure that no payment or
benefit under the Plan will be (i) accelerated in violation of Code Section 409A
or (ii) further deferred in violation of Code Section 409A.
Offset for U.S. Expatriates
The amount of the total Severance Pay to which you are entitled under the Plan
will be reduced (but not below zero) for U.S. expatriates by a amount equal to
any (i) payments of severance required to be paid by law in any country other
than the U.S. and (ii) tax equalization payments due to the Company or a
Participating Employer, and the payments and benefits under the Plan are
conditioned upon any such payments required to be paid by law and/or tax
equalization payments due being offset. Any offset shall be applied in a manner
consistent with Code Section 409A to the extent that either the Severance Pay or
the payments described in paragraphs (i) or (ii) next above are subject to Code
Section 409A.
Debt owed to the Company or a Participating Employer
If you owe the Company or a Participating Employer money for any reason, the
Company or Participating Employer may offset the amount of the debt from your
Basic Severance Pay and/or Severance Pay to the extent permitted by law;
provided, however, that, any such offset shall be applied in a manner consistent
with Code Section 409A to the extent that the Basic Severance Pay or Severance
Pay is subject to Code Section 409A.
























6

Amended and Restated Senior Executive Severance Plan & SPD - Effective January
1, 2011                 Mead Johnson & Company, LLC





--------------------------------------------------------------------------------




Continuation of Employee Benefits/Special Benefits
________________________________________________________________________________________________________
During your Severance Pay Period (and from and after your Termination Date), you
are not considered an employee of the Company or a Participating Employer for
any purpose -- including eligibility under any Company employee benefit plan.
The following benefits, however, will continue to be available as outlined below
Health Care Plans
If you and your dependents were enrolled in the Company's medical and/or dental
plan on your Termination Date, this coverage will continue until the end of the
month in which you are no longer employed with the Company or a Participating
Employer, as applicable. At termination of employment, you and your enrolled
eligible dependents will be offered the opportunity to elect to continue your
current plan coverage beyond the end of the month in which you are no longer
employed with the Company under one of two options. The option that applies to
you will depend upon whether or not the Release Requirements have been satisfied
as of the Payment Start Date.
Option I applies to you if the Release Requirements are satisfied as of the
Payment Start Date. Under Option I, your eligibility for Company subsidized
medical and/or dental plan coverage will continue for you and your family until
the earliest of (i) the end of your Severance Pay Period, (ii) the date you
begin new employment, or (iii) the date that COBRA coverage would otherwise end
by its terms, provided, in any case, that you timely elect COBRA continuation
coverage for you and your family on the forms provided to you. (Option I
continuation coverage is COBRA continuation coverage, but its cost is subsidized
by the Company to the same extent as coverage for similarly situated active
employees and their families from time to time.) Please remember that your
eligible dependents will be able to continue their medical and/or dental
coverage under Option I only if you are also entitled to continue coverage under
this option.
Option II applies to you if the Release Requirements are not satisfied as of the
Payment Start Date. Option II provides for the continuation of medical and/or
dental plan coverage as required under COBRA. Under COBRA you are required to
pay the full cost of coverage for you and your covered dependents plus a 2%
administrative fee. The COBRA continuation period begins as of the first day
following the month in which your Termination Date occurs. As with Option 1, you
are only entitled to COBRA continuation coverage if you timely elect the
coverage on forms provided to you.
If Option I applies to you, then after your Company-subsidized continuation
coverage ends, you can continue COBRA coverage, if any. In any event, any
medical and/or dental coverage that continues during your Severance Pay Period
is also applied toward the maximum continuation period and does not extend the
COBRA continuation coverage period.
Detailed information about the two benefit continuation options described above
will be mailed to your home at the time of termination.
Note that if you are eligible for severance benefits but not eligible to
retire1, you may qualify for the "Rule of 70" benefits under the group health
plan. More information regarding this benefit is included in the summary plan
description for the health plan.
Life Insurance
Your level of employee life insurance coverage as of your Termination Date will
continue at the same level until the end of the month in which your Termination
Date occurs. Thereafter, if the Release Requirements are satisfied by the
Payment Start Date, Company-provided life insurance coverage equal to one times
your Base Salary at your Termination Date will be continued until the earlier of
(i) the end of your Severance Pay Period or (ii) the date you begin new
employment.
If you are have survivor income coverage or dependent life insurance coverage
under the Company's life insurance plan as of your Termination Date, that
coverage will end on the last day of the month in which your Termination Date
occurs. When your employment terminates, you may have the opportunity to elect
to convert all or part of any terminating life insurance coverage to an
individual policy with the insurer. Those conversion rights, if any, are
determined under the terms of the life insurance plan.
_______________________
1     To be eligible to retire, you must be at least age 55 with 10 years of
service or age 65.




7

Amended and Restated Senior Executive Severance Plan & SPD - Effective January
1, 2011                 Mead Johnson & Company, LLC





--------------------------------------------------------------------------------




Employee Assistance Program (EAP)
You may continue to participate in the Company's employee assistance program
(EAP) during the Severance Pay Period, as long as you remain eligible for
benefits under the Company's medical plan. If you elect COBRA continuation
coverage, you may continue to participate in the EAP. You will receive
additional information regarding participation at the time of your termination.
Outplacement
You will be eligible for outplacement services with one of the Company's
preferred providers in accordance with the Company's outplacement services that
are in effect for employees at your level as of your Termination Date for up to
12 months following your Payment Start Date; provided, however, that no
outplacement services will be provided unless the Release Requirements are
satisfied as of your Payment Start Date.
Other Benefits
Accrued and unused vacation days (including banked vacation), long-term
performance awards, vesting and exercising of stock options, vesting of
restricted stock and restricted stock units, and bonus payments will be
determined in accordance with the applicable Company plans, programs and/or
policies. All other benefits coverage and eligibility to participate in the
Company's benefit plans will end as of your Termination Date except as otherwise
expressly provided by the terms of the applicable benefit plans
Notwithstanding the foregoing, if you are entitled to Severance Pay under the
Plan, you will not receive payment of any portion of your Bonus for the year in
which your Termination Date occurs (other than the Bonus Portion of your
Severance Pay); and
•
The benefits that will end include, but are not limited to:



•
Contributions to the Dependent Care Reimbursement Account;



•
Contributions to the Company's Retirement Savings Plan;



•
Earning additional service for vesting and benefit accrual purposes under the
Company's Retirement Plan; and



•
Participation in the Company's disability plans.



















































8

Amended and Restated Senior Executive Severance Plan & SPD - Effective January
1, 2011                 Mead Johnson & Company, LLC





--------------------------------------------------------------------------------




Amendment and Plan Termination
________________________________________________________________________________________________________
The Company reserves the right to terminate or amend the Plan, in whole or in
part, at any time in the Company's sole discretion. The Company reserves the
right to implement changes even if the changes have not been reprinted or
substituted in this document.






















































9

Amended and Restated Senior Executive Severance Plan & SPD - Effective January
1, 2011                 Mead Johnson & Company, LLC





--------------------------------------------------------------------------------




Additional Plan Information
________________________________________________________________________________________________________
Employment Status
The Plan does not constitute a contract of employment, and nothing in the Plan
provides or may be construed to provide that participation in the Plan is a
guarantee of continued employment with the Company, a Participating Employer, or
any of their respective affiliates.
Withholding of Taxes
The Company will withhold from any amounts payable under the Plan all Federal,
state, local or other taxes that are legally required to be withheld from your
severance payments.
No Effect on Other Benefits
Neither the provisions of this Plan nor the severance payments and benefits
provided for under the Plan will reduce any amounts otherwise payable to you
under any incentive, retirement, stock option, stock bonus, stock ownership,
group insurance or other benefit plan.
Validity and Severability
The invalidity or unenforceability of any provision of the Plan will not affect
the validity or enforceability of any other provision of the Plan, which will
remain in full force and effect, and any prohibition or unenforceability in any
jurisdiction will not invalidate that provision, or render it unenforceable, in
any other jurisdiction.
Unfunded Obligation
All severance payments and benefits under the Plan constitute unfunded
obligations of the Company and the Participating Employers. Severance payments
will be made, as due, from the general funds of the Company or the Participating
Employers. The Plan constitutes solely an unsecured promise by the Company and
the Participating Employers to provide severance benefits to you to the extent
provided in the Plan. For avoidance of doubt, any medical, dental or life
insurance coverage to which you may be entitled under the Plan will be provided
under other applicable employee benefit plans of the Company.
Type of Plan and Governing Law
This plan is designed to qualify as a severance pay arrangement within the
meaning of Section 3(2)(B)(i) of ERISA and is intended to be excepted from the
definitions of "employee pension benefit plan" and "pension plan" set forth
under Section 3(2) of ERISA and is intended to meet the descriptive requirements
of a plan constituting a "severance pay plan" within the meaning of the
regulations published by the Secretary of Labor. The Plan and all rights under
it will be governed and construed in accordance with ERISA and, to the extent
not preempted by Federal law, with the laws of the state of Illinois.
Assignment
The Plan will inure to the benefit of and will be enforceable by your personal
or legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If you should die while any amount is still
payable to you under the Plan had you continued to live, all such amounts,
unless otherwise provided herein, shall be paid in accordance with the terms of
the Plan to your estate. Your rights under the Plan will not otherwise be
transferable or subject to lien or attachment.
Other Benefits
Nothing in this document is intended to guarantee that benefit levels or costs
will remain unchanged in the future in any other plan, program or arrangement of
the Company. The Company and its affiliates and subsidiaries reserve the right
to terminate, amend, modify, suspend, or discontinue any other plan, program or
arrangement of the Company or its subsidiaries or affiliates in accordance with
the terms of that plan, program or arrangement and applicable law.






10

Amended and Restated Senior Executive Severance Plan & SPD - Effective January
1, 2011                 Mead Johnson & Company, LLC





--------------------------------------------------------------------------------




Oral Statements
The provisions of this document supersede any oral statements made by any
employee, officer, or Board member of the Company or any Participating Employer
regarding eligibility, severance payments and benefits.
Successors and Assigns
This Plan will be binding upon and inure to the benefit of the Company and its
successors and assigns and will be binding upon and insure to the benefit of you
and your legal representatives, heirs and legatees.


















































11

Amended and Restated Senior Executive Severance Plan & SPD - Effective January
1, 2011                 Mead Johnson & Company, LLC





--------------------------------------------------------------------------------




Code Section 409A
________________________________________________________________________________________________________
Exemption
It is intended that payments of Basic Severance Pay and Severance Pay under the
Plan will be exempt from Code Section 409A to the extent payments (i) do not
exceed two times the lesser of (1) the employee's total annual compensation
based on the employee's annual rate of pay for the prior taxable year (adjusted
for any increase that was expected to continue indefinitely) or (2) the
limitation under Code Section 401(a)(17) for the year in which the employee has
a separation from service within the meaning of Code Section 409A and Treasury
regulation Section 1.409A-1(h) ($245,000 in 2010 (2x = $490,000)), and (ii) are
paid in full no later than December 31 of the second year following a separation
from service or to the extent that such payments otherwise fit within an
exemption provided by Code Section 409A or applicable guidance. Similarly, other
benefits provided under the Plan are intended to be exempt from Code Section
409A to the extent an applicable exemption is applicable.
Specified Employees
In general, Code Section 409A prohibits certain payments of nonqualified
deferred compensation (within the meaning of Code Section 409A) to “Specified
Employees” (generally defined as an officer of the Company who is one of the top
50 highest paid employees as determined by the Company) within 6 months
following the Specified Employee's separation from service. This rule does not
apply to amounts which are exempt from the requirements of Code Section 409A. To
comply with this rule and notwithstanding any other provision of the Plan to the
contrary, if any payment or benefit under the Plan is subject to Code Section
409A, and if such payment or benefit is to be paid or provided on account of the
employee's Termination Date and if the employee is a Specified Employee (within
the meaning of Code Section 409A(a)(2)(B)) and if any such payment or benefit is
required to be made or provided prior to the first day of the seventh month
following the employee's Termination Date, such payment or benefit shall be
delayed until the first day of the seventh month following the Executive's
separation from service and shall at that time be paid on a lump sum (or, in the
case of a non-cash benefit, shall be provided in a manner that is consistent
with Code Section 409A). Any amount that would have been paid or provided during
this six month period will be paid on the first business day of the seventh
month following the separation from service, or, if earlier, the date of the
individual's death.
Statement of Intent
To the fullest extent possible, amounts and other benefits payable under the
Plan are intended to be exempt from the definition of "nonqualified deferred
compensation" under Code Section 409A in accordance with one or more exemptions
available under the final Treasury regulations promulgated under Code Section
409A. To the extent that any such amount or benefit is or becomes subject to
Code Section 409A, this Plan is intended to comply with the applicable
requirements of Code Section 409A with respect to those amounts or benefits so
as to avoid the imposition of taxes and penalties. This Plan will be interpreted
and administered to the extent possible in a manner consistent with the
foregoing statement of intent.
If you notify the Company (specifying the reasons for your position) that you
believe that any provision of this Plan or of any payment to be made or benefit
granted under this Plan would cause you to incur any additional tax, penalty or
interest under Code Section 409A and if the Company concurs, or if the Company
(without any obligation whatsoever to do so) independently makes such a
determination, the Company will, after consulting with you and to the extent
permitted by law, reform the provision to try to comply with Code Section 409A
or to be exempt from Code Section 409A to the extent possible without thereby
creating other liability, including liability for any other Plan participant.
The Company in its sole discretion may modify the timing of payments and
benefits under the Plan for the sole purpose of exempting those payments and
benefits from Code Section 409A. To the extent that any payment or benefit under
the Plan is modified to comply with Code Section 409A or to be exempt from Code
Section 409A, the modification or exemption will be made in good faith and will,
to the maximum extent reasonably possible, maintain the original intent and
economic benefit to you and the Company of the applicable payment or benefit
without violating the provisions of Code Section 409A.








12

Amended and Restated Senior Executive Severance Plan & SPD - Effective January
1, 2011                 Mead Johnson & Company, LLC





--------------------------------------------------------------------------------




In no event whatsoever will the Company be liable for any additional tax,
interest or penalties that may be imposed on you by Code Section 409A or any
damages for failing to comply with Code Section 409A.




























































































































13

Amended and Restated Senior Executive Severance Plan & SPD - Effective January
1, 2011                 Mead Johnson & Company, LLC





--------------------------------------------------------------------------------




Administrative Information About Your Plan
________________________________________________________________________________________________________


Employer Identification Number
________________________________________________________________________________________________________
Mead Johnson & Company, LLC's employer identification number is 35-1140848.
Claim for Benefits
________________________________________________________________________________________________________
If you believe that you are entitled to payments and benefits under the Plan
that are not provided to you, or you disagree with any other action taken by the
Plan Administrator with respect to the Plan, then you may submit a claim to the
Plan Administrator in writing. A claim must be made in writing and submitted
within 6 months of your Termination Date. In the event you make a claim for
benefits beyond 6 months of your Termination Date, then you are expressly
precluded from receiving any severance payments and/or benefits under the Plan.
Claims Review Procedures
You will be notified in writing by the Plan Administrator if your claim under
the Plan is denied.
If a claim for benefits under the Plan is denied in full or in part, you Or your
duly authorized representative. may appeal the decision to the Plan
Administrator.
To appeal a decision, you* must submit a written document through the U.S.
Postal Service or other courier service appealing the denial of the claim within
60 days after you receive notice of the claim denial described above. You* may
also include information or other documentation in support of your claim.
You* will be notified of a decision within 90 days (which may be extended to 180
days, if required) of the date your appeal is received. This notice will include
the reasons for the denial and the specific provision(s) on which the denial is
based, a description of any additional information needed to resubmit the claim,
and an explanation of the claims review procedure. If the Plan Administrator
requires an extension of time to respond to your appeal, you* will receive
notice of the reason for the extension within the initial 90-day period and a
date by which you can expect a decision.
If the original denial is upheld on first appeal, you* may request a review of
this decision. You* may submit a written request for reconsideration to the Plan
Administrator (as listed below) within 60 days after receiving the denial.
You* can review all plan documents in preparing your appeal and you* may have a
qualified person represent you* during the appeal process. Any documents or
records that support your position must be submitted with your appeal letter.
The case will be reviewed, and you* will receive written notice of the decision
within 60 days (which may be extended to 120 days, if required). The written
notice will include the specific reasons for the decision and specific reference
to the Plan provision(s) on which the decision is based.
Any decision on final appeal will be final, conclusive and binding upon all
parties. If the final appeal is denied, however, you will be advised of your
right to file a claim in court. It is the Company's intent that in any challenge
to a denial of benefits on final appeal under these procedures, the court of law
or a professional arbitrator conducting the review will apply to a deferential
("arbitrary and capricious") standard and not a de novo review.








_______________________
* Or your duly authorized representative.


14

Amended and Restated Senior Executive Severance Plan & SPD - Effective January
1, 2011                 Mead Johnson & Company, LLC





--------------------------------------------------------------------------------




Legal Action
You may not bring a lawsuit to recover benefits under the Plan until you have
exhausted the internal administrative process described above. No legal action
may be commenced at all unless commenced no later than 1 year following the
issuance of a final decision on the claim for benefits, or the expiration of the
appeal decision period if no decision is issued. This one-year statute of
limitations on suits for all benefits will apply in any forum where you may
initiate such a suit.
Participating Employers
________________________________________________________________________________________________________
A complete list of Mead Johnson & Company, LLC affiliates, subsidiaries or
divisions that participate in the Plan may be obtained from the Plan
Administrator by written request. (See the chart at the end of this Section for
the name and address of the Plan Administrator.)
Plan Administrator
________________________________________________________________________________________________________
The administration of the Plan is the responsibility of the Plan Administrator.
The Plan Administrator has the discretionary authority and responsibility for,
among other things, determining eligibility for benefits and construing and
interpreting the terms of the Plan. In addition, the Plan Administrator has the
authority, at its discretion, to delegate its responsibility to others. The
chart at the end of this Section contains the name and address of the Plan
Administrator. Notwithstanding the foregoing, if and to the extent required by
applicable law, the rules of any applicable securities exchange on which the
shares of MJN common stock is traded or MJN's by-laws or articles of
incorporation, the Plan will be administered by the MJN Board or the
Compensation Committee.


































15

Amended and Restated Senior Executive Severance Plan & SPD - Effective January
1, 2011                 Mead Johnson & Company, LLC





--------------------------------------------------------------------------------




Your Rights and Privileges Under ERISA
________________________________________________________________________________________________________


As a participant in the Plan, you are entitled to certain rights and protection
under Employee Retirement Income Security Act of 1974 ("ERISA"). ERISA provides
that you shall be entitled to:
Receive Information About Your Plan and Benefits
Examine, without charge, at the Company's offices and at other specified
locations all documents governing the plan filed by the plan with the U.S.
Department of Labor and available at the Public Disclosure Room of the Employee
Benefits Security Administration.
Obtain, upon written request to the Plan Administrator, copies of documents
governing the operation of the plan and updated summary plan description. The
administrator may make a reasonable charge for the copies.
Prudent Actions by Plan Fiduciaries
In addition to creating certain rights for you, ERISA imposes duties upon the
people who are responsible for the operation of the employee benefit plan. The
people who operate your plan, called "fiduciaries" of the plan, have a duty to
do so prudently and in the interest of you and other plan participants and
beneficiaries. No one, including your employer, or any other person, may fire
you or otherwise discriminate against you in any way to prevent you from
obtaining a welfare benefit or exercising your rights under ERISA.
Enforce Your Rights
If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.
Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of plan documents or the latest annual report
from the plan and do not receive them within 30 days, you may file suit in a
Federal court. In such a case, the court may require the Plan Administrator to
provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the administrator.
If you have a claim for benefits which is denied or ignored, in whole or in
part, you may file suit in a state or Federal court. In addition, if you
disagree with the plan's decision or lack thereof concerning the qualified
status of a medical child support order, you may file suit in a Federal court.
If it should happen that plan fiduciaries misuse the plan's money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a Federal court. The court
will decide who should pay court costs and legal fees. If you are successful,
the court may order the person you sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.
Assistance with Your Questions
If you have any questions about your plan, you should contact the Plan
Administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210.
You may also obtain certain publications about your rights and responsibilities
under ERISA by calling the publications hotline of the Employee Benefits
Security Administration at 1-866-444-EBSA (3272) or accessing their website at
http://www.dol.gov/ebsa.






16

Amended and Restated Senior Executive Severance Plan & SPD - Effective January
1, 2011                 Mead Johnson & Company, LLC





--------------------------------------------------------------------------------




Other Administrative Facts
________________________________________________________________________________________________________


 
Name of Plan
Amended and Restated Mead Johnson & Company, LLC Senior Executive Severance
Plan, a component plan of the Mead Johnson & Company, LLC Welfare Benefit Plan
Type of Plan
"Welfare" plan
Plan Records
Kept on a calendar-year basis
Plan Year
January 1 - December 31
Plan Funding
Company and Participating Employers provide severance benefits from general
assets.
Plan Sponsor
Mead Johnson & Company, LLC
Plan Number
501
Plan Administrator and Named Fiduciary
Mead Johnson & Company, LLC
2701 Patriot Blvd.
4th Floor
Glenview, IL 60026
Agent for
Service of Legal
Process on the Plan
Mead Johnson & Company, LLC
c/o Senior Vice President and General Counsel
2701 Patriot Boulevard
Glenview, IL 60026
 


Mead Johnson & Company, LLC
c/o Senior Vice President, Human Resources
2701 Patriot Blvd.
4th Floor
Glenview, IL 60026
Trustee
Not applicable
Insurance Company
Not applicable

















































17

Amended and Restated Senior Executive Severance Plan & SPD - Effective January
1, 2011                 Mead Johnson & Company, LLC





--------------------------------------------------------------------------------




Glossary
________________________________________________________________________________________________________
It is important to know about the following terms as they apply to the Plan.
Base Salary
Your annual base rate of salary in effect as of the effective date of your
Termination Date (determined without regard to any reduction in your rate of
base salary under circumstances that constitute Good Reason), including salary
reductions under Code Sections 132(f), 125, 137, or 401(k), and excluding
overtime, bonuses, income from stock options, stock grants, dividend
equivalents, benefits-in-kind, allowances (including, but not limited to, car
values, vacation bonuses, food coupons) or other incentives, and any other forms
of extra compensation. No foreign service or expatriate allowances shall be
included in determining base salary or the amount of severance payments payable
under the Plan.
Basic Severance Pay
Basic Severance Pay is the minimum cash severance payments to which you are
entitled under the Plan, as described in the Severance Payments and Benefits
Section, under the subheading “Cash Severance Payments”.
Bonus
The annual incentive bonus to which you would have been entitled for the year in
which your Termination Date occurs as determined under the Company's or
Participating Employer's annual incentive bonus plan had your Termination Date
not occurred, based on satisfaction of applicable performance criteria.
Bonus Portion
The Bonus Portion of your Severance Pay as defined in the Severance Payments and
Benefits Section, under the subheading “Cash Severance Payments”.
Cash Portion
The Cash Portion of your Severance Pay as defined in the Severance Payments and
Benefits Section, under the subheading “Cash Severance Payments”.
Cause
Cause is defined in the Eligibility For Severance Benefits Section, under the
subheading, "Cause".
COBRA
The continuation coverage provisions of the Consolidated Omnibus Budget
Reconciliation Act of 1985, a amended. It is a federal law allowing certain
individuals, under certain circumstances, to continue group health coverage that
would otherwise end due to certain qualifying events, including termination of
employment.
Code
The Internal Revenue Code of 1986, as amended, which is the Federal tax code.
Company
Mead Johnson & Company, LLC.
Compensation Committee
The Compensation Committee of the Board of Directors of MJN.
Disability
Disability is defined in the Eligibility for Severance Benefits Section, under
the subheading “Ineligibility for Severance Benefits”.
ERISA
The Employee Retirement Income Security Act of 1974, as amended, which is a
Federal employee benefits law.
Executive Change in Control Severance Plan
The Amended and Restated Mead Johnson & Company, LLC Executive Change in Control
Severance Plan.



























18

Amended and Restated Senior Executive Severance Plan & SPD - Effective January
1, 2011                 Mead Johnson & Company, LLC





--------------------------------------------------------------------------------








Executive Separation Agreement & General Release
An Executive Separation Agreement & General Release in a form determined by the
Company which an employee is required to execute and which must become effective
as a condition of severance pay and benefits under the Plan. The Agreement will
include, but is not limited to: a general release of claims against the Company,
its subsidiaries, its affiliates and their respective officers, directors,
employees and agents; certain restrictive covenants and obligations including,
but not be limited to, non-competition and non-solicitation covenants for a
period of one-year following the Termination Date; and agreements not to make
use of confidential or proprietary information of the Company, its subsidiaries
or its affiliates, not to disparage or encourage or induce others to disparage
the Company, its subsidiaries, its affiliates or their respective products, and
to cooperate with the Company, its subsidiaries and its affiliates concerning
legal matters.
Good Reason
Good Reason is defined in the Eligibility for Severance Benefits Section, under
the subheading "Good Reason".
MJN
Mead Johnson Nutrition Company.
MJN Board
The Board of Directors of MJN.
Participating Employer
A subsidiary or affiliate of the Company that participates in the Plan.
Payment Start Date
Payment Start Date is defined in the Severance Payments and Benefits Section,
under the subheading “Cash Severance Payments”.
Plan
The Amended and Restated Mead Johnson & Company, LLC Senior Executive Severance
Plan, as set forth in this document and as it may be amended from time to time.
Protected Amount
Protected Amount is defined in the Severance Payment and Benefits Section, under
the subheading “Cash Severance Payments”.
Release Requirements
Release Requirements is defined in the Introduction and Highlights Section.
Retirement Savings Plan
The Mead Johnson & Company, LLC Retirement Savings Plan.
Severance Pay
Severance Pay is the cash severance benefits to which you are entitled under the
Plan (which includes the Bonus Portion and the Cash Portion), as described in
the Severance Payments and Benefits Section, under the subheading “Cash
Severance Payments”.
Severance Pay Period
Severance Pay Period is defined in the Severance Payments and Benefits Section,
under the subheading “Cash Severance Payments”.
Specified Employee
Specified Employee is defined in the Code Section 409A Section, under the
subheading "Specified Employees".
Termination Date
The date on which your employment with the Company, the Participating Employers
and their respective affiliates terminates for any reason. To the extent that
any payments or benefits under the Plan are subject to Code Section 409A, the
determination of whether your Termination Date has occurred (or whether you have
otherwise had a termination of employment) shall be made in accordance with the
provisions of Code Section 409A and the guidance issued thereunder without
application of any alternative levels of reductions of bona fide services
permitted thereunder.



























19

Amended and Restated Senior Executive Severance Plan & SPD - Effective January
1, 2011                 Mead Johnson & Company, LLC



